Filed 9/10/14 P. v. Taylor CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C075306

                   Plaintiff and Respondent,                                     (Super. Ct. No. 13F01381)

         v.

BRANDON LASHAUN TAYLOR,

                   Defendant and Appellant.




         Appointed counsel for defendant Brandon Lashaun Taylor has asked this court to
review the record to determine whether there exist any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) We shall affirm the judgment.
                                                 BACKGROUND
         Following jury deadlock and declaration of a mistrial, defendant pleaded no
contest to possession of a firearm by a convicted felon (Pen. Code, § 29800, subd.


                                                             1
(a)(1)),1 admitted a prior serious felony strike conviction (§§ 667, subds. (b)-(i),
1170.12), and waived all accrued presentence credits. In exchange, two related counts
were dismissed.
        The parties stipulated that on January 18, 2013, in Sacramento County, defendant
possessed a firearm. He previously had been convicted of a felony violation of section
273.5 in Solano County in August 2011. The strike allegation was based on defendant’s
January 2007 Contra Costa County conviction for violating section 459.
        The trial court sentenced defendant to state prison for the stipulated term of four
years, awarded him 20 days of custody credit and 20 days of conduct credit for the period
following the plea, and ordered him to pay a $280 restitution fine (§ 1202.4, subd. (b)(1)),
a $280 suspended restitution fine (§ 1202.45), a $40 court operations fee (§ 1465.8, subd.
(a)(1)), and a $30 court facilities assessment (Gov. Code, § 70373). Defendant appealed,
but did not request or obtain a certificate of probable cause. (§ 1237.5.)
                                       DISCUSSION
        Counsel filed an opening brief that sets forth the facts of the case and requests that
we review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Counsel advised defendant of the right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than 30
days have elapsed, and we have received no communication from defendant. Having
undertaken an examination of the entire record, we find no arguable error that would
result in a disposition more favorable to defendant.




1   Undesignated statutory references are to the Penal Code.

                                               2
                                 DISPOSITION
     The judgment is affirmed.



                                               DUARTE   , J.



We concur:



     NICHOLSON          , Acting P. J.



     BUTZ               , J.




                                         3